PER CURIAM:
The minor, Marta Magdalena Colón Yera and her parents, claim from the Commonwealth damages sustained as a result of an accident said minor suffered in the water closets of the school she attended. Young Marta finished her classes at 11:00 a.m. She started again at 12 o’clock. After - eating her lunch on the school grounds, she went to the second floor to go to the water closets. She entered therein and occupied one of the cubicles. Immediately after she entered, an 11-year-old boy entered the girls’ water closets and attempted to enter the cubicles where other girls were. He did not accomplish his purpose because the doors were fastened with door bolts. Then he tried to enter the cubicle where plaintiff was. The boy pulled outwards, the girl pulled inwards. In the struggle her left-hand index finger was trapped by the door and she lost “part of the distal phalanx of the finger.” The judge who took cognizance of the case dismissed the complaint. His action was correct. The injured girl, a 10-year-old girl, suffered the accident in a restricted area where children of the opposite sex are not supposed to enter, it not having been established that the teachers or janitors had knowledge .that similar acts had previously occurred. It was not established that the boys used to enter the girls’ water closets. It was not reasonable to anticipate the *721presence of a boy trying to enter an occupied cubicle in the girls’ water closets. From the point of view of the law, the event was not foreseeable.
But even assuming that the absence of the door bolt in the door of the cubicle were a controlling factor of the liability of the Commonwealth, the judge did not make any conclusion whatsoever with respect to the time that the door bolt had been defective, and the transcript of evidence was not sent to this Court to place the latter in a condition to make its own findings. If the door bolt had been broken on the same day the accident occurred, what liability could be imposed on defendant? It is true that the State must be alert in providing the proper vigilance in the educational institutions and in taking all the necessary measures to watch over the welfare and security of thousands of students who attend the public schools, but truly, it is not fair or reasonable to hold it liable for. every possible injury suffered by a student. As we stated in Cruz Costales v. Commonwealth, 89 P.R.R. 102, 109 (1963): “As is to be expected, the case law on this matter is abundant, since generally children are impulsive and not too cautious, and it is natural that in groups of hundreds and thousands of students who attend schools there should occur unfortunate accidents, some of which may be anticipated and avoided by the teachers; but others are, unfortunately, impossible to be anticipated and avoided.”
As to the liability of the minor tort-feasor’s parents, the transcript of evidence not having been sent to this Court, we are not in a position either to determine if the conclusion of the trial court to the effect that “in this case it has not been shown that the acts or conduct of the child are due to the parents’ noncompliance with their duty of vigilance, reprimand, discipline, and education,” is not supported by the evidence.
The judgment will be affirmed.
Mr. Justice Torres Rigual did not participate herein.
*722Mr. Justice Rigau dissented in a separate opinion.
—0—